ORDER

PER CURIAM.
AND NOW, this 22nd day of December, 2005, Joel D. Tenenbaum having been suspended from the practice of law in the State of Delaware for a period of three years by Opinion and Order of the Supreme Court of the State of Delaware decided August 5, 2005; the said Joel D. Tenenbaum having been directed on October 7, 2005, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Joel D. Tenenbaum is suspended from the practice of law in this Commonwealth for a period of three years, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.